IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10132
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOEL DARNELL PATTON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:00-CR-29-1-C
                       --------------------
                           June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joel Darnell Patton appeals from his guilty-plea conviction

and sentence for being a felon in possession of a firearm.      See

18 U.S.C. §§ 2, 922(g)(1), 924(e)(1).

     Patton challenges his sentence by arguing that his 210-month

sentence is illegal because the indictment failed to charge an

offense pursuant to 18 U.S.C. § 924(e)(1); the indictment charged

only an offense pursuant to 18 U.S.C. § 922(g)(1), for which

punishment is limited to ten years’ imprisonment.    He contends

that 18 U.S.C. § 924(e) is a separate offense from 18 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10132
                                  -2-

§ 922(g)(1).     Patton acknowledges that his argument is foreclosed

by the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review in light of the decision in Apprendi v.

New Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.       See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).      Patton’s

argument is foreclosed.

     For the first time on appeal, Patton challenges the

constitutionality of 18 U.S.C. § 922(g)(1).      Patton argues that

the statute is beyond the bounds of the Commerce Clause under

which Congress has authority to enact federal criminal law.         He

notes that this court has decided the issue against him in United

States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996), and United

States v. Rawls, 85 F.3d 240, 242-44 (5th Cir. 1996).      However,

he asserts that the recent analysis by the Supreme Court in Jones

v. United States, 529 U.S. 848, 852-59 (2000), and in United

States v. Morrison, 529 U.S. 598, 607-17 (2000), should compel

this court to reconsider its holdings in Kuban and Rawls.          Under

the plain error standard, Patton fails to carry his burden in

demonstrating clear or obvious error.       See United States v.

Jackson, 220 F.3d 635, 636 (5th Cir. 2000), cert. denied, (U.S.

Apr. 16, 2001) (No. 00-9006); United States v. Calverley, 37 F.3d

160, 162-64 (5th Cir. 1994) (en banc).

     AFFIRMED.